Case 3:18-cv-01023-MPS Document 170-4 Filed 07/16/20 Page 1 of 2




                 EXHIBIT 4
      Case 3:18-cv-01023-MPS Document 170-4 Filed 07/16/20 Page 2 of 2



From: Richard Wheelahan
Sent: Tuesday, July 14, 2020 6:54 PM
To: Herring, John <JHerring@robinsonbradshaw.com>
Cc: Houck, Pearlynn <PHouck@robinsonbradshaw.com>
Subject: RE: Letter re Separation Agreement and Release - Capitala

John,

It’s nice to hear from you after so long.

The letter, though (characteristically) heavily insistent, is (also characteristically) short on
substance. I called your office, but it didn’t re-direct to your cell. I no longer have your cell
number, otherwise I would have called.

When you have time to provide the substance of what you’re accusing me of doing, I’d appreciate
hearing it. Since I presume this is another effort from Joe to chill my cooperation with a judicially-
issued subpoena, I’ve copied Pearl, since I don’t presume that the communication lines at RBH are
free-flowing (as I’ve learned in this case, generally).

When will I hear from you?

Richard G. Wheelahan III | Managing Director & Co-Founder
p 205.960.5144
fundfinancepartners.com


From: Herring, John <JHerring@robinsonbradshaw.com>
Sent: Tuesday, July 14, 2020 5:58 PM
To: Richard Wheelahan <Rwheelahan@Fundfinancepartners.com>
Cc: Joseph B. Alala, III (jalala@capitalagroup.com) <jalala@capitalagroup.com>
Subject: Letter re Separation Agreement and Release - Capitala

Richard – please see attached.

––––––––––––––––––––––––––––––
John M. Herring
Robinson Bradshaw

t : 704.377.8385 | f : 704.373.3985
101 N. Tryon St., Suite 1900
Charlotte, NC 28246

jherring@robinsonbradshaw.com | Bio
robinsonbradshaw.com

This email may contain material that is CONFIDENTIAL, PRIVILEGED and/or ATTORNEY WORK PRODUCT for the sole use of the intended recipient.
Any review, reliance, distribution or forwarding by others without express permission is strictly prohibited. If you are not the intended recipient, please
contact the sender and delete all copies.
